Mb. Presiding Justice Barry delivered the opinion of the court. Appellant sued W. Gr. Frank, .Lee A. Friend, O. B. Hassler and Lee A. Friend and 0. B. Hassler, partners, doing business as Friend & Hassler, to recover on a written contract. By the terms of the contract appellant is the party of the first part and the parties of the second part are described as Friend & Hassler, representatives of W. Gr. Frank, and the contract was signed “Friend & Hassler, Representatives of W. Gr. Frank, per Lee A. Friend.” Demurrers were interposed to the declaration as amended and were sustained by the court. Appellant elected to stand by his declaration and there was a judgment in bar of the action. It will be observed that W. Gr. Frank is not mentioned as a party to the contract, nor did he or any other person sign his name thereto. On the face of the contract it clearly appears that Friend & Hassler were .the contracting parties as agents or representatives of Mr. Frank. Parol evidence would not be admissible to show that it was intended by the contract •to'bind Mr. Frank; Vail v. Northwestern Life Ins. Co., 192 Ill. 567. Even if parol evidence were admissible to show that it was in fact the contract of Mr. Frank, yet this suit could not be maintained. If Friend and Hasslér, or Lee A. Friend were the agents of Mr. Frank and had authority to bind him by this contract they would not be jointly liable with him. An agent having authority to execute a contract for his principal is not jointly liable with the principal thereon. In any view of the case the court did not err in sustaining the demurrers and the judgment is affirmed. Affirmed.